Citation Nr: 0319686	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability

2.  Entitlement to special monthly pension based on the need 
for aid and attendance.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a decision of September 1999, the RO denied a 
claim for special monthly pension based on the need for aid 
and attendance.  In a decision of June 2002, the RO denied 
entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REMAND

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the agency of original 
jurisdiction (AOJ).  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The 
new rules also permitted the Board to consider additional 
evidence it had obtained without obtaining a waiver of 
initial AOJ review from the appellant.  The regulatory 
provision 38 C.F.R. § 20.1304(c) was removed in its entirety.

By way of Chairman's Memorandum No. 01-02-01, the Board 
implemented procedures permitting Veterans Law Judges to 
direct Board personnel to undertake "the action essential 
for a proper appellate decision" in lieu of remanding the 
case to the AOJ.  In the present case, in March 2003, the 
Board requested additional development in an internal 
development memorandum.  In particular, the Board requested 
that records from the Social Security Administration be 
obtained, and that the veteran be afforded a VA examination.  
The requested development has not yet been completed.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the regulatory provision in 
38 C.F.R. § 19.9 that allowed the Board to develop evidence 
on a claim.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) and the amended rule codified at 
38 C.F.R. § 20.1304 were inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit held that section 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the AOJ for initial consideration and 
without having to obtain a waiver of the right to initial AOJ 
review from the appellant.  

In response to the Federal Circuit's decision in DAV, the 
Secretary of Veterans Affairs has determined that a 
centralized Veterans Benefits Administration (VBA) 
development unit, and not the Board, should be responsible 
for developing evidence in appeals cases.  Accordingly, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  Request the following records concerning 
the veteran from the Social Security 
Administration: All records pertaining to the 
veteran's claim for Social Security 
Administration disability benefits, including 
the decision on that claim and the medical 
evidence considered in connection with the 
claim.  
2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  An aid 
and attendance examination.  Send the claims 
folder to the examiner for review.  The 
examination report should address whether the 
veteran is so helpless as to require the 
regular aid and attendance of another person 
as a result of his disabilities, both service-
connected and nonservice-connected.  The 
claimant will be considered to be in need of 
regular aid and attendance if he or she (1) is 
blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical 
incapacity; or (3) establishes a factual need 
for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  The examiner 
should comment as to whether there are such 
conditions such as inability of the claimant 
to dress or undress himself or keep himself 
ordinarily clean and presentable; frequent 
need for adjustment of any special prosthetic 
device or orthopedic appliance which by reason 
of the particular disability cannot be done 
without aid; inability of the claimant to feed 
himself through extreme weakness; inability to 
attend the wants and needs of nature; or 
incapacity, physical or mental, which requires 
care or assistance on a regular basis to 
protect the claimant from the hazards or 
dangers incident to his daily environment.  
Being bedridden will also be a proper basis 
for allowance of special monthly pension.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


